DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restriction
Applicant’s election without traverse of group II (claims 2-10) filed on February 06, 2022 has been considered and acknowledged.  Applicants have the right to file a divisional application covering the subject matter of the non-elected claims 11-28.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/15/2022, 03/09/2022 and 02/05/2020 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1.	Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,599,001 respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both disclose (a) forming a cathodically coloring layer comprising a cathodically coloring electrochromic material; (b) forming an anodically coloring layer comprising an anodically coloring electrochromic material and one or more additives, wherein the cathodically coloring layer and the anodically coloring layer are in contact with one another to form a stack; (c) exposing the stack to lithium; and (d) heating the stack to form an ionically conducting and electrically insulating material at an interface between the cathodically coloring layer and the anodically coloring layer.  Claim 2 of the present application merely broaden the scope of the patent 10,599,001’s claim 1 by eliminating limitations “wherein (a) and/or (b) includes forming a superstoichiometric oxygenated form of at least one of the cathodically coloring electrochromic material and the anodically coloring electrochromic material at an interface between the cathodically coloring layer and the anodically coloring layer”.
Furthermore, it has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
2.	Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,599,001 since both claims discloses (a) comprises forming a superstoichiometric oxygenated form of the cathodically coloring electrochromic material.
3.	Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,599,001 since both claims discloses wherein the cathodically coloring electrochromic material comprises at least one metal oxide selected from the group consisting of: tungsten oxide, molybdenum oxide, niobium oxide, titanium oxide, vanadium oxide, and combinations thereof.
4.	Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,599,001 since both claims discloses wherein (a) comprises forming a superstoichiometric oxygenated form of the anodically coloring electrochromic material.
5.	Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,599,001 respectively since both claims discloses wherein the anodically coloring electrochromic material comprises at least one metal oxide selected from the group consisting of: cobalt oxide, chromium oxide, iron oxide, iridium oxide, manganese oxide, nickel oxide, rhodium oxide, ruthenium oxide, vanadium oxide, and combinations thereof.

Allowable Subject Matter
1.	Claims 5, 6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	The following is a statement of reasons for the indication of allowable subject matter: (claim 5) wherein the cathodically coloring electrochromic material comprises tungsten oxide mixed with at least one metal oxide selected from the group consisting of: molybdenum oxide, titanium oxide, and vanadium oxide; (claim 9) wherein the anodically coloring electrochromic material comprises nickel oxide, and wherein the additives comprise tungsten and tantalum; (claim 10) wherein the anodically coloring electrochromic material comprises nickel oxide, and wherein the additives comprise tungsten and niobium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUYEN TRA/Primary Examiner, Art Unit 2872